YETKA, Justice.
Petitioner was convicted in 1978 of criminal sexual conduct in the first degree. We affirmed that conviction in State v. Volstad, 287 N.W.2d 660 (Minn.1980). Thereafter, petitioner sought postconviction relief from the conviction, claiming that the conviction violated the double jeopardy clause of the federal constitution because it was based on an act of sexual misconduct for which he had previously been punished in a criminal contempt proceeding. See People v. Gray, 69 Ill.2d 44, 12 Ill.Dec. 886, 370 N.E.2d 797 (1977), cert. denied, 435 U.S. 1013, 98 S.Ct. 1887, 56 L.Ed.2d 395 (1978). The postconviction court, after analyzing the record of the contempt proceeding, determined that although evidence of the act of sexual misconduct was admitted at the contempt hearing, the order was based not on that but on a specific finding that petitioner had committed an earlier assaultive act with his automobile against the same victim in violation of a court order. Our analysis of the record on appeal satisfies us that the district court did not err in that conclusion.
Affirmed.